Citation Nr: 0407890	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  97-26 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1984.  
He died in March 1997.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision denied service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The veteran died in March 1997.  Hepatorenal failure, 
cirrhosis of the liver and ethanol abuse were listed as 
causes of death.

3.  The veteran did not establish service connection for any 
disability during his lifetime.

4.  There is no clinical evidence of record linking the 
veteran's death to any in-service symptomatology or pathology 
that can be disassociated from alcohol abuse.

5.  The disorders that caused the veteran's death were not 
manifested during the veteran's military service, or for many 
years thereafter, nor were they otherwise related to the 
veteran's service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.301, 3.312 (2003).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established. 38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the appellant.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met, as the RO 
informed him of the need for such evidence in a May 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the appellant's claim, as well as which portion of that 
evidence (if any) was to be provided by her and which portion 
the VA would attempt to obtain on her behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware that the letter noted above was sent after 
the appellant was issued an initial denial of her claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004) (stating that, in order to be considered valid, notice 
of the VA's duty under the VCAA must be issued prior to the 
initial decision by the RO).  However, in this instance, the 
Board finds such circumstances do not prejudice the appellant 
as the RO adjudicated the claim on the merits in the 
September 2003 supplemental statement of the case.  
Additionally, the appellant has not indicated that there is 
additional evidence in this case, which has not already been 
considered by the RO.  Finally, the Board notes, as will be 
discussed further below, that the disposition of this claim 
is based on the law, and not on the facts of the case.  See 
Sabonis v. Brown, 6Vet. App. 426, 430 (1994).  


II.  Factual Background

Service medical records do not contain references to 
complaints, findings or treatment related hepatorenal 
failure, cirrhosis of the liver or chronic pancreatitis.

At the time of his death, the veteran had no service-
connected disabilities.  The appellant filed her claim in May 
1997.

Carswell Airforce Base (CAB) treatment records from August 
1985 through December 1991 noted that the veteran was treated 
for alcohol abuse.  He was diagnosed with mild pancreatitis 
in August 1985.  An August 1985 VA treatment record noted 
that the veteran reported that he started drinking heavily in 
1972, while serving in Southeast Asia.

Private treatment records from August 1993 to March 1997 
noted that the veteran was treated for various complaints, 
including pancreatitis and seizures, related to alcohol 
abuse.

The veteran died in March 1997.  The immediate cause of death 
was listed as hepatorenal failure. Cirrhosis of the liver and 
ethanol abuse were listed as underlying causes of death.  In 
addition, both ethanol abuse and chronic pancreatitis were 
listed as significant conditions, which contributed to the 
veteran's death, but did not result in the underlying cause 
of death.

An August 1997 letter from the veteran's private osteopath 
indicated that he could state "emphatically that the 
[veteran's] death was a result of alcoholism acquired while 
on active duty."

An April 1999 letter from the veteran's private osteopath 
noted that he had treated the veteran from June 1996 until 
his death in March 1997.  The osteopath noted the August 1985 
treatment record from CAB citing a history of alcohol abuse 
since 1972.  The osteopath stated that it was his "medical 
opinion that [the veteran had] a service connected medical 
disease."  The osteopath did not furnish other reasoning 
supporting his opinion.

An October 1999 letter from the veteran's private osteopath 
stated that the osteopath believed that he was documenting 
that the veteran's history of ethanol abuse and cigarette 
addiction were related to his death.  The osteopath went on 
to state his opinion that the veteran met the standard for 
secondary service connection under 38 C.F.R. § 3.310.  The 
osteopath did not offer any reasoning for this opinion.

III.  Criteria and Analysis

Service Connection for Cause of Death

Service connection requires that the evidence establish that 
a particular injury or disease resulting in chronic 
disability was incurred or aggravated by service, but no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law 
provides that alcohol abuse, alone, is the result of willful 
misconduct and cannot itself be service-connected.  38 
U.S.C.A. § 105(a) (2003).  However, service connection for 
alcoholism and substance abuse may be established on a 
secondary basis where they are proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2003).

Prior to November 1990, disabilities secondary to alcoholism 
were not covered by the "willful misconduct" bar.  The VA 
regulation at that time stated that "[o]rganic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin." 38 C.F.R. § 3.301(c)(2).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  
As amended, 38 U.S.C. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims filed 
after October 31, 1990.  See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected.  See 38 U.S.C.A. §§ 105(a), 
1110.

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct." See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The simple drinking of alcohol is not of itself 
willful misconduct; however, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2).  Likewise, the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service- 
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001). Compensation is precluded only for (a) 
primary alcohol abuse disabilities (an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess), and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  Id.

The Board has reviewed the evidence in this case and finds 
that the claim for service connection for the cause of the 
veteran's death attributes the veteran's death to alcohol 
dependency acquired during service.  This claim is noted to 
have been received in May 1997.  The veteran's private 
osteopath has stated in his letters that the veteran's death 
was a result of alcohol abuse that began during the veteran's 
service.

Post-service medical records show that he was assessed with 
alcohol dependence.  However, the facts regarding the origin 
of the veteran's alcoholism are not at issue.  Whether this 
dependence began or was aggravated by service is not 
determinative of the outcome of this case, as this case turns 
solely on a question of law.  The provisions discussed above 
clearly preclude the granting of benefits for disabilities 
that result from the veteran's abuse of alcohol, regardless 
of whether such abuse originated in service.  Where a claim 
is for a benefit not provided by law, it is properly denied.  
See Sabonis 6 Vet. App. at 426, 430.  As the appellant's 
claim for service connection for the cause of the veteran's 
death was filed in May 1997, long after the effective date of 
OBRA 1990, it lacks legal merit and is precluded by law.

Entitlement to Dependents' Educational Assistance
 under 38 U.S.C. Chapter 35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service- connected disability; or (3) a 
permanent total service- connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service- connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807.  As none of these conditions are applicable to the 
facts of this case, it would logically follow that the claim 
for these benefits is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance Benefits 
under Chapter 35, Title 38, United States Code is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



